            Case 1:18-cv-11963-DLC Document 26 Filed 11/28/18 Page 1 of 4



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS
___________________________________________
                                                       )
STERLING SUFFOLK RACECOURSE, LLC,           )
                                            )
            Plaintiff,                      )
                                            )                Civil Action No.
v.                                          )                1:18-cv-11963-DLC
                                            )
WYNN RESORTS, LTD; WYNN MA, LLC;            )
STEPHEN WYNN; KIMMARIE SINATRA;             )
MATTHEW MADDOX; and FBT EVERETT             )
REALTY, LLC,                                )
                                            )
            Defendants.                     )
___________________________________________ )
  ASSENTED-TO MOTION TO EXTEND BRIEFING SCHEDULE FOR MOTION TO
             DISMISS AND “ANTI-SLAPP” SPECIAL MOTION
       Pursuant to Fed. R. Civ. P. 6(b)(1), Plaintiff Sterling Suffolk Racecourse, LLC (“SSR” or

“Plaintiff”) hereby moves for an extension of the briefing schedule to respond to two motions,

the Special Motion to Dismiss (Doc. Nos. 14-15) and the Motion to Dismiss (Doc. Nos. 16-17),

filed by defendants Wynn Resorts, Ltd., Wynn MA, LLC, and Matthew Maddox (collectively,

the “Moving Defendants”) until January 31, 2019, with the Moving Defendants’ consent, in

order that Plaintiff may file a single consolidated opposition brief addressing both the Moving

Defendants’ motions and the motions to dismiss that it is anticipated are likely to be filed by

other defendants, which are not due until early January.

       In support of this motion SSR states as follows:

       1.       This is a civil RICO case against multiple defendants with multiple additional

state-law causes of action alleged. There has been no previous scheduling conference or order in

this case. The two Moving Defendants who are entities had been served via their registered
            Case 1:18-cv-11963-DLC Document 26 Filed 11/28/18 Page 2 of 4



agents, with their initial time to respond to SSR’s complaint (the “Complaint”) falling on

November 23, 2018. Mr. Maddox, the individual Moving Defendant, had not been served

although his counsel had indicated his willingness to waive service pursuant to Fed. R. Civ. P.

4(d)(3), which, given the timing of those discussions, would have given Mr. Maddox an early

January date to respond to the Complaint.

       2.       The Moving Defendants, including Mr. Maddox, chose, as was their right, to file

their motions on November 20, 2018, before they were due and without requesting any

extensions. Pursuant to Local Rule 7.1(b)(2), the default deadline for SSR to file any opposition

to the Moving Defendants’ motions is December 4, 2018.

       3.       The remaining three defendants in the case are each represented by separate

counsel, and at present have three separate deadlines to respond to the Complaint, namely

December 21, 2018 (FBT Everett LLC), January 8, 2019 (Kimmarie Sinatra), and January 10,

2019 (Stephen Wynn – representing a slight extension from his prior deadline that has been

recently agreed upon and will be memorialized in a stipulation to be filed shortly).

       4.       SSR anticipates that most if not all of the remaining defendants will file their own

motions rather than answer the Complaint, which will likely have significant but not complete

overlap with the arguments raised with the motions already filed by the Moving Defendants.

SSR believes, and the Moving Defendants agree, that it will be more efficient for the Court’s

decision-making process for SSR to file a single consolidated opposition brief responding to all

arguments made by all defendants rather than for SSR to file multiple opposition briefs, with

substantially overlapping substance, in response to different motions on different and

uncoordinated briefing schedules.




                                                 2
 
            Case 1:18-cv-11963-DLC Document 26 Filed 11/28/18 Page 3 of 4



       5.       SSR is confident that the total number of pages that will be required for this

consolidated opposition brief would be substantially less (possibly as much as 50% less) than

would be required if it were to file multiple opposition briefs on multiple deadlines responding

on different dates to multiple moving briefs filed by four separate law firms on the defense side.

SSR anticipates making a further motion proposing a specific page limitation for the

consolidated opposition brief, hopefully with the assent of all defendants, promptly after

receiving and reviewing all defendants’ moving papers in early January.

       6.       SSR believes at present that a deadline of January 31, 2019 for the consolidated

opposition brief, i.e. 21 days after the final deadline for any defendant to respond to the

Complaint, will be sufficient.

       WHEREFORE, for the foregoing reasons, SSR respectfully requests that the Court grant

this motion and extend the briefing schedule to allow SSR to respond to both the Moving

Defendants’ Special Motion to Dismiss and the Moving Defendants’ Motion to Dismiss until

January 31, 2019.

DATED: November 28, 2018                      Respectfully submitted,

                                           /s/ Joseph R. Donohue_________
                                           Joseph R. Donohue (BBO# 547320)
                                           Donohue & Associates
                                           The Charlestown Navy Yard, Shipway Place Unit C2
                                           Boston, Massachusetts 02129
                                           Telephone: (508) 641-8848
                                           Email: jrdonohuelaw@gmail.com

                                           Counsel for Plaintiff Sterling Suffolk Racecourse, LLC




                                                  3
 
         Case 1:18-cv-11963-DLC Document 26 Filed 11/28/18 Page 4 of 4



                               RULE 7.1(a)(2) CERTIFICATE

       I hereby certify that on November 28, 2018, counsel for SSR conferred with

counsel for the Moving Defendants and the Moving Defendants ASSENT to the relief sought in

this Motion.

                                                    s/ Joseph R. Donohue_________


                               CERTIFICATE OF SERVICE

       I certify that the foregoing was filed electronically through the Court’s CM/ECF system

on November 28, 2018, and will be served electronically on all counsel of record.


                                                    /s/ Joseph R. Donohue__________




                                               4
 
